Citation Nr: 1232298	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  01-01 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder as secondary to service-connected left knee disabilities. 

2.  Entitlement to service connection for a left hip disorder as secondary to service-connected left knee disabilities. 

3. Entitlement to compensation under the provision of 38 U.S.C.A. § 1151 for tendonitis to the hands and wrists. 

4. Entitlement to compensation under the provision of 38 U.S.C.A. § 1151 for cervical strain. 

5.  Entitlement to compensation under the provision of 38 U.S.C.A. § 1151 for chipped teeth. 

6.  Entitlement to compensation under the provision of 38 U.S.C.A. § 1151 for aggravation of a service-connected mental disability.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Veteran and C.H.


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran served on active duty from January 25, 1968, to May 27, 1968. 

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues on appeal for entitlement to compensation under the provision of 38 U.S.C.A. § 1151 were denied in a July 1999 rating decision.  In an October 2002 rating decision, the RO denied entitlement to a rating of 20 percent for the residuals of a left knee injury and granted a separate 10 percent rating for traumatic arthritis of the left knee.  A December 2004 rating decision denied entitlement to a rating in excess of 20 percent for the residuals of a left knee injury and denied service connection for a bilateral ankle disorder and a left hip disorder as secondary to service-connected left knee disabilities. 

In November 1996, November 2000, October 2003, May and November 2005, and December 2007, the Veteran testified during personal hearings at the RO and, in September 2008, he testified during a hearing at the RO before the undersigned Acting Veterans Law Judge.  Copies of the transcripts of the hearings are of record. 

The Board notes that, in a July 1999 rating decision, the RO denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for injuries to the right knee and, that in his September 1999 notice of disagreement, the Veteran expressed disagreement with all the rating determinations.  Although the RO addressed the issue of entitlement to secondary service connection for a right knee disorder in the February 2001 statement of the case, injuries to the right knee were not addressed under the provisions of 38 U.S.C.A. § 1151.  Pursuant to the Board's April 2009 remand, a statement of the case was issued in July 2009.  However, there is no indication in the record that the Veteran perfected his appeal of this matter by submitting a timely substantive appeal and the Board will, thus, confine its consideration to the issues set forth on the title page. 

In its April 2009 decision, the Board denied increased ratings for the Veteran's service-connected left knee disabilities, found that the criteria for an effective date earlier than December 18, 1978 for the award of service connection for a left knee disability were not meet, and found that his appeal for an effective date earlier than March 3, 1995, for the award of service connection for paranoid schizophrenia was legally precluded.  The Veteran did not appeal the Board's determinations to the United States Court of Appeals for Veterans Claims (Court) and the decision is final.

In a September 30, 2009 letter, the RO advised the Veteran of the Board's dismissal of his claim for an earlier effective date for the award of service connection of paranoid schizophrenia.  The RO noted that, in a February 3, 1998 decision, the Board denied his claim for an effective date earlier than March 3, 1995 for the award of service connection for paranoid schizophrenia and that, in a July 13, 1999 decision, the Court affirmed the Board's decision.  The RO advised the Veteran that, if he wanted to file a CUE claim regarding the Board's 1998 decision, it must be filed directly with the Board.  

In April and December 2010 written statements, the Veteran and his representative submitted what could be construed as a motion for CUE in the February 1998 Board decision.  While motions regarding CUE in prior Board decisions must be filed with the Board, in the Veteran's case, the Board's February 1998 decision was affirmed by the Court in July 1999.  The Veteran did not appeal the Court's decision to the United States Court of Appeals for the Federal Circuit.  As noted in the Board's April 2009 unappealed decision, the Court's decision is final and the Veteran is precluded from challenging the Board's February 1998 decision on any basis including CUE.

Also in April 2009, the Board remanded the Veteran's claims for service connection for bilateral ankle and left hip disorders as due to service-connected left knee disability and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for tendonitis to the hands and wrists, lumbar strain, aggravation of a service-connected mental disability, cervical strain, left ankle tendonitis, and chipped teeth, to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.

In a March 2012 rating decision, the RO granted service connection for lumbar strain and left ankle strain.  The RO's actions represent a full grant of the benefits sought as to the Veteran's claims for service connection for a left ankle disorder as due to service-connected left knee disability and compensation under the provisions of 38 U.S.C.A. § 1151 for left ankle tendonitis and lumbar strain.

The issues of entitlement to service connection for a right ankle disorder and a left hip disorder as secondary to service-connected left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC. 


FINDINGS OF FACT

1.  A preponderance of the competent and probative medical evidence of record is against a finding that VA treatment furnished to the appellant on February 23, 1990 caused an additional hand and wrist disability (claimed as tendonitis) or aggravated a pre-existing hand and wrist disability. 

2.  A preponderance of the competent and probative medical evidence of record is against a finding that VA treatment furnished to the appellant on February 23, 1990 caused an additional cervical disability or aggravated a pre-existing cervical disability. 

3.  Resolving doubt in the Veteran's favor, the evidence of record supports a finding that VA treatment furnished to him on February 23, 1990 caused additional trauma to tooth #9 (claimed as chipped teeth). 

4.  Service connection for paranoid schizophrenia was granted in a January 1996 rating decision that assigned a 100 percent disability rating, effective from March 3, 1995.


CONCLUSIONS OF LAW

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 for disability resulting from treatment at a Department of Veterans Affairs medical facility in February 1990 including tendonitis of the hands and wrists, is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2001); 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.358 (2001); 38 C.F.R. §§ 3.102, 3.159 (2011). 

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for disability resulting from treatment at a Department of Veterans Affairs medical facility in February 1990 including cervical strain is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2001); 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.358 (2001); 38 C.F.R. §§ 3.102, 3.159 (2011). 

3.  Resolving reasonable doubt in the Veteran's favor, entitlement to benefits under 38 U.S.C.A. § 1151 for disability resulting from treatment at a Department of Veterans Affairs medical facility in February 1990 including trauma to tooth #9 (claimed as chipped teeth) is warranted.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2001); 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.358 (2001); 38 C.F.R. §§ 3.102, 3.159 (2011). 

4.  There being no justiciable case or controversy, the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151 for aggravation of service-connected mental disability is dismissed.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In October 2001, October 2006, and June 2008 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the June 2008 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Acting Veterans Law Judge essentially outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to treatment at the VA medical center (VAMC) in Temple, Texas, in February 1990, would be helpful in establishing the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2011); he has not identified any prejudice in the conduct of the Board hearing. 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  

In January 2012, the Veteran underwent VA orthopedic examination in conjunction with his claims and the examination report is of record.  38 C.F.R. § 3.326 (2011).

As noted above, in April 2009, the Board remanded the Veteran's case to the RO for further development, that included requesting that he provide complete copies of any documents in his possession related to an investigation of the incident on February 23, 1990 involving VA hospital police and obtaining records maintained by the hospital, administrative, personnel, or police offices as to that incident.  There has been substantial compliance with this remand, as the Veteran was sent appropriate letters in August 2011 and February 2012.  In an April 2011 letter, the Temple VAMC was requested to provide records and reports regarding the incident of February 23, 1990.  In September 2011, it provided copies of clinical records dated from February to March 1990.  In a December 2011 response to the RO's inquiry, the Acting Chief of the Police Service said that there were no records regarding the February 23, 1990 incident.  In a January 2012 memorandum, the RO concluded that the federal records (police report regarding an incident on February 23, 1990) are unavailable for review.  The Board has no reason to doubt the RO's finding.  The RO's February 2012 letter advised the Veteran that his federal record (police report) was unavailable.

As to the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151 for aggravation of service-connected mental disability, because service connection for paranoid schizophrenia was effectuated in 1995, nearly five years after the February 1990 incident that is the basis of the Veteran's complaint, VA has no notice or duty to assist obligations.

The duties to assist and notify have been met in this case.

II. Factual Background and Legal Analysis

Preliminarily, the Board notes that, although it has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

A. Factual Background

The Veteran seeks compensation under the provision of 38 U.S.C.A. § 1151 for tendonitis to the hands and wrists, aggravation of a service-connected mental disability, cervical strain, and chipped teeth.  The Board notes that a review of the record shows he first submitted correspondence that may be construed as a claim for these disabilities in November 1991.  He asserted he had additional disabilities as a result of an incident involving VAMC security guards on February 23, 1990.  In correspondence dated in July 1996 he raised additional claims for left ankle and neck disorders as a result of that incident. 

A review of the medical records dated prior to the February 23, 1990 incident fails to show evidence of any wrist, neck, and chipped teeth complaints.  The private records document that, as early as May 1970, the Veteran sustained a contusion of the left third and fourth fingers with abrasion but the records are not, otherwise, referable to hand pain.  

Further, as early as April 1973, VA hospitalized the Veteran for treatment of suspected paranoid schizophrenia.  In June 1973, a private record indicates that he may have schizophrenia and, in 1977, VA hospitalized him for treatment of an anxiety neurosis with depressive features in a schizoid person.  

In an October 1975 signed statement, the Veteran's mother said that, in 1972, he had a nervous breakdown, for which he was medically treated.

In a May 1977 signed statement, a VA physician said that he treated the Veteran in May 1973 for symtoms similar to those noted in 1968: nervousness, poor appetitie, and tremor, with intermittent evidence of delusional and paranoid thinking.  Anxiety neurosis was diagnosed.  It was also noted that the Veteran was hospitalized in March 1977 after not taking prescribed medication.  Anxiety neurosis was present but there was an underlying trend to psychotic episodes.  The VA physician said that the Veteran's illness was episodic. 

According to the evidence of record, including clinical records, on February 23, 1990, the Veteran came to the Temple VAMC emergency room due to a locked jaw that occurred secondary to muscle tension.  He was unable to close his mouth after receiving injected muscle relaxants.  Psychiatry service determined that he should be admitted to Ward 17A after which an incident occurred with a nurse over his medication.  He said that the nurse said he would get one capsule but he was given two capsules and became suspicious that his life was endangered.  The clinical records indicate that he became belligerent and medical personnel could not calm him down.  He decided to leave.  VA security personnel wrestled the Veteran to the ground, handcuffed him (with his hands behind his back and placed him in the back of a pick-up truck) and returned to the ward and placed in four-point restraint.  

The evidence dated after February 23, 1990 shows that the Veteran was hospitalized at the Temple VAMC until March 16, 1990.  It reflects that he was treated for schizophrenia.  Results of a toxicology screen were negative.  Results of x-rays of the Veteran's left thumb, performed on March 1, 1990, were negative for injury.  

On March 2, 1990, records show that the Veteran was referred to a VA dentist for treatment of a chipped tooth.  On March 6, 1990, a dentist noted tooth #9 was chipped and required polishing of a rough edge, and teeth #1 and 16 were extracted due to disease.  

The discharge summary for the Veteran's February 23 to March 16, 1990 hospitalization reveals that he was admitted after his brother brought him to the emergency room for sleeplessness and dislocation of his mandible.  He became agitated/paranoid after admission that required emergency transfer to the "STU".  He rapidly responded to the neuroleptics without further incident.  It was noted that he had a long but confusing history, with a past diagnosis of anxiety neurosis, schizophrenia, and histrionic personality disorder.  His medical history was significant for recurrent mandibular subluxations.  When examined upon admission, findings were remarkable for wrist abrasions.  Results of x-rays of his left and right thumbs for injury during altercation were negative.  Dental service was consulted for "chipped tooth secondary to altercation with transfer to STU".     

Subsequent VA medical records, dated after February 1990, show that the Veteran's psychiatric disorder was treated with prescribed anti-psychotic medications and repeated in-patient care for acute exacerbations of paranoid schizophrenia.

In a statement dated on March 19, 1990, a Temple VAMC patient representative recounted the Veteran's history of admission to Unit 17A on February 23, 1990.  When a licensed vocational nurse (LVN) gave him medications, the Veteran requested to know what kind of medication it was and the dosage.  She refused to tell him and he packed his belongs and left.  The Veteran said that his jaw locked although, hours earlier, his brother was assured by Mr. D., a physician assistant, that the Veteran would be taken to the emergency room.  This was not done and the Veteran was still in pain when he walked out of Unit 17A.  The Veteran alleged that he was wrestled to the ground by VA police in front of hospital grounds and physically abused by them.  His teeth were cracked, handcuffs caused damage to his wrists, and a police officer pulled both his thumbs that caused damage.  The VA police threw the Veteran in the back of a truck like he was a sack of potatoes.  He identified the officer involved as J.W.  The Veteran alleged that he asked Dr. S. for medications and was told that Dr. H. was not going to give him any medications.  The Veteran said he would only get worse and Dr. S. said '"we'll cross that bridge when we get there"'. 

An undated signed statement from N.F. is to the effect that, on February 23, 1990, she witnessed VA security police wrestle the Veteran to the ground, handcuff his hands behind him, and throw him in the back of truck.  When she visited the Veteran the following day, she noticed that his hand and wrist were swollen and cut that he said was caused by the handcuffs.  He said that his thumbs were bent back and swollen and showed her his chipped tooth.

An April 3, 1990 partial transcript of an Administrative Investigation Board includes the Veteran's complaint of patient abuse.  It was noted that, while waiting to be seen by a doctor in an outpatient clinic, his jaws locked.  Injected muscle relaxants were ineffective and he said he needed a dentist because it previously occurred.  He was admitted to the hospital.  He asked about medication that was administered to him by Nurse F. who did not respond.  The Veteran emphasized that he was voluntarily admitted, and not committed, to the hospital.  Subsequently, he telephoned his mother to come and unlock his jaw and ease his pain.  He packed his clothing and walked out to the VAMC parking lot where VA security police wrestled him to the ground.  The Veteran said he was handcuffed and his thumbs were bent.  When he was thrown in a truck, he broke his teeth, for which he was sent to a dentist for repair.

A May 15, 1990 VA medical record indicates that the Veteran complained of bilateral wrist pain (attributed to tight handcuffs in February 1990) and neck and joint pain.  He also had hand weakness.  The diagnoses were multiple arthralgia and personality disorder and he was referred for physical therapy and a rehabilitation consultation.  

In June 1990, the VA records show that the Veteran complained of bilateral wrist pain.  When evaluated in July 1990, his wrists were tender to the touch with limited range of motion flexion and extension and more pain in the right side.  His neck had limited range of motion in all ranges.  The assessment was polyarthralgia involving multiple joints. 

VA hospitalized the Veteran from September to October 1990 for treatment of acute psychosis.  When examined at admission, grossly, no focal findings were reported and, due to his psychotic state, he was unable to fully cooperate.  While hospitalized he complained of left knee pain, but did not mention having hand or neck pain.  

VA hospitalized the Veteran for treatment of paranoid schizophrenia, with acute exacerbation from July 30 to August 6, 1991.  Records show he complained of knee pain, but not neck or hand pain.  It was noted that he was transferred from the Temple VA on "EDO" because he tried to choke a security officer and was resisting arrest.  He was on four point leather (restraint) when initially evaluated but agreed not to hurt anyone and that restraint was discontinued.  His lengthy history of psychiatric illness and treatment was noted and that he was not compliant with his medication, and regressed.  He was delusional and paranoid and went to the Temple VAMC but was so psychotic and uncooperative that he was transferred to Waco on "EDO".  

A November 1995 VA radiology report indicates that the Veteran complained of chronic pain.  Results of x-ray of his cervical spine showed straightening of the normal curvature with slight reversal probably associated with muscle spasm with some flexion of the neck to the right.

Private medical records, dated in December 1995, include the Veteran's complaints of neck pain but not a history of injury at the Temple VAMC.

VA medical records, dated in June 1997, indicate that the Veteran's left wrist was swollen and he had trauma from fighting before admission.  Results of an x-ray taken at the time were essentially unremarkable and within normal limits.

An April 1999 VA examination report indicates that the Veteran complained of hand and finger pain.  

Also in April 1999, the Veteran underwent a VA dental examination.  It was noted that he had extensive anterior gold restorations, most of the anterior teeth and both maxillary and mandibular.  He was missing teeth # 1, 5, 3, 16, 17, 19, and 32.  The diagnosis was craniomandibular dysfunction with degenerative joint disease.

Results of a May 1999 bone scan performed by VA showed findings consistent with degenerative joint disease and possibly post traumatic change in the Veteran's left hand 2nd digit.  In a VA progress note signed on May 14, 1999, the physician assistant who examined the Veteran in April 1999, diagnosed tendinitis to the hands and wrists and opined that it was "at least as likely that claim 1151 on the incident of 23/February/90, was likely to have caused injury as stated above".

A May 1999 VA examination report prepared by a physician assistant includes a diagnosis of cervical strain. 

June 1999 VA radiology reports indicate that x-rays of the Veteran's wrists showed arthritic changes and his cervical spine showed early degenerative changes.

According to November 2000 written statements, the Veteran's mother witnessed the abuse that took place to her son by VAMC security police in February 1990, and I.J. also saw VA security guards handcuff the Veteran and handle him very harshly.  

VA medical records, dated in August 2001, indicate that results of a nerve conduction velocity (NCV)/electromyography (EMG) study of the Veteran's right upper limb and right cervical paraspinal areas was within normal limits.

August and November 2001 magnetic resonance images (MRIs) of the Veteran's cervical spine performed by VA revealed a small central disc herniation at C5-C6 that caused minimal cord compression.

Results of x-rays of the Veteran's cervical spine taken by VA in December 2004 revealed moderate diffuse spondylosis and degenerative facet disease.  Severe degenerative disk disease with disk space narrowing at the C5-6 level was reported.  

A January 19, 2005 signed statement from J.W.J., M.D., a rheumatologist, is to the effect that he initially evaluated the Veteran in September 2004.  A history of severe chronic joint pain, multiple areas, was noted, including left ankle, knees, hips and lower back.  X-ray of the Veteran's cervical spine showed severe degenerative changes particularly at the C5-6 level.  The Veteran ambulated with a cane.

VA medical records, dated in February 2005, indicate that results of a cervical MRI of the Veteran's cervical spine showed a herniated disc at C5/C6 with cord compression.  When evaluated by a VA clinic neurosurgeon in December 2005, it was noted that the Veteran was accosted by VA police in 1990, lost his teeth, and developed carpal tunnel syndrome.  Upon evaluation, diagnoses included cervical degenerative disc disease and osteoarthritic disease.  

In a May and September 2005 signed statements, E.E., M.D., said that the Veteran had severe arthritis that affected his cervical, lumbar, hip, and peripheral joints and left him totally disabled.  

In an October 31, 2005 signed statement, Dr. E.E. said that he treated the Veteran since April 2005 and that the Veteran had multiple joint pains that flared up every three or four months and rendered him completely bedridden and requiring total care.  Dr. E.E. said that he reviewed the Veteran's VA record that referred to an incident that occurred on February 23, 1990.  According to Dr. E.E., "[t]he incident most likely may have contributed to [the Veteran's] disability".  

A December 2005 private radiology report indicates that results of a MRI of the Veteran's cervical spine revealed a central disk herniation with cord compression at C5-C6.  

A January 2006 VA examination report regarding aid and attendance includes diagnoses of schizophrenia with multiple inpatient admissions, degenerative joint disease/cevicalgia, and cervical herniated disc on MRI in 2005.

An October 2006 private medical record includes a diagnosis of degenerative joint disease of the cervical spine.  A November 2006 private medical record includes a clinical history of spondylosis, neck pain, radiculopathy, and paraesthesias.  Results of x-rays taken at the time showed moderate diffuse cervical spondylosis.  There was superimposed degenerative disk disease with osteophytosis and disk space narrowing at the C5-6 level.  No acute cervical spine pathology was noted.

When hospitalized by VA for psychiatric treatment in March 2007, it was noted that the Veteran fell prior to admission and had an abrasion over his right two middle fingers.  He also complained of left hand and wrist pain and x-rays were ordered to rule out fractures.  The record does not reflect any finding of fractures.

April and September 2007 VA dental service progress notes indicate that the Veteran was treated for dental prophylaxis and a porcelain crown on tooth #14.

When hospitalized by VA for psychiatric treatment in August 2007, the Veteran reported having pain "since the 60s".

During his September 2008 Board hearing, and his November 2000, October 2003, and May and November 2005 personal hearings at the RO, the Veteran testified that, while in the emergency room at the Temple VAMC, he had a temporomandibular jaw (TMJ) problem (lockjaw) that prevented him from communicating on February 23, 1990 (see Board hearing transcript at pages 15-16; November 2005 hearing transcript at pages 5-6).  The Veteran and his brother were told that he would be cared for but, in severe pain, and after a long wait, he was told that it would be advisable to be admitted and then he would see a dentist to unlock his jaw (see November 2005 hearing transcript at page 6).  He remained in pain until the next day, did not see a dentist, and his brother was unavailable.  He had difficulty communicating and prescribed drugs were ineffective (Id.).  The Veteran said VA hospital security personnel placed him in restraints that bruised his wrists and caused the tendonitis for which he was not treated (Id. at 16).  He was thrown in the back of a truck without the ability to break his fall that caused his chipped teeth (Id.).  

In a September 2008 written statement, the Veteran said that his brother took him to the Temple VAMC for medication adjustment.  He developed TMJ and told his brother he could manage alone.  The Veteran said he was left in severe pain for many hours but not seen by a dentist.  He decided to leave and seek civilian medical treatment.  While "off the property [he was] attacked by the security guards...from the Temple VA [police force]".  The Veteran said the guards beat him to the ground, tore his boots off, kicked him, put tight handcuffs on and threw him in the back of a pickup truck that returned him to the hospital.  He was medicated and put to sleep.  The next day he said he was in severe pain and his wrist was swollen and cut from the tight handcuffs.  His teeth were chipped and he was sore from being beaten by the VA security personnel.

A January 2012 VA examination report reflects that the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  It was noted that he had a history of being seen in an emergency room for TMJ and locking of the jaw.  He was told he would be admitted and then returned to the emergency room for treatment of the locked jaw.  On Ward 17A he became agitated because a nurse would not identify the drugs she gave him and he experienced a psychotic episode.  He became more agitated and attempted to leave the facility while still in severe pain.  He was apprehended by VA security personnel and a rough scuffle with handcuffing occurred.  The Veteran's thumbs were also injured when they were pulled back with hand cuffs in place.  Since then, he had severe pain in his neck, back, wrists, and hands.

Results of x-rays performed in January 2012 revealed a currently stable unremarkable study of both hands.  Results of the May 1999 bone scan and February 2005 MRI, discussed above, were noted.

Upon clinical evaluation, the diagnoses included decreased range of motion of the right hand and normal left hand and degenerative disc disease with herniated nucleus pulposus (HNP) for the cervical spine.  

As to the Veteran's claimed disorders, the VA examiner said that it was less likely as not (less than 50 percent probability) that the Veteran's claimed tendonitis of the hands and wrist and cervical spine disorder were proximately due to or related to his February 1990 incident.  The VA examiner noted that the Veteran said that the officers who took him into custody bent his fingers back and made the handcuffs too tight, resulting in tendonitis.  According to the VA examining physician, "[t]endonitis is a condition that heals with rest and time.  Tendonitis is not a permanent condition unless the cause is not treated."  The VA examiner further stated that "[t]his [V]eteran does not work and therefore he does not use his hands for labor and the strain applied to the hands is of minimal to none.  His x-rays were negative for any pathology."  

Further, the Veteran examiner said that the Veteran did not have cervical strain but rather degenerative disc disease and a HNP that caused his discomfort.  The VA examiner said that the Veteran "did not have the degenerative changes back in 1992, as seen by a normal cervical spine x-ray without signs of degenerative changes.  Since 1992 and now he developed this pathology that was seen in many people in his age group".  The examiner said that the Veteran did not have any cervical muscle tension on current examination. 

B. Legal Analysis

During the course of this appeal pertinent laws and regulations related to claims filed pursuant to 38 U.S.C.A. § 1151 were amended.  In a precedent opinion, VA's General Counsel  held that all claims for benefits under 38 U.S.C.A. § 1151, filed before October 1, 1997, must be adjudicated under the code provisions as they existed prior to that date.  See VAOPGCPREC 40-97 (Dec. 31, 1997). 

VA regulations provide that, for claims received by VA before October 1, 1997, in determining that an additional disability exists, the Veteran's physical condition immediately prior to the disease or injury on which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury, each body part involved being considered separately.  38 C.F.R. § 3.358(b)(1).  Compensation will not be payable under 38 U.S.C. § 1151 for the continuance or natural progress of disease or injuries for which the hospitalization, medical or surgical treatment, or examination was furnished unless VA's failure to exercise reasonable skill and care in the diagnosis of treatment of the disease or injury caused additional disability or death that probably would have been prevented by proper diagnosis or treatment.  38 C.F.R. § 3.358(b)(2). 

It is necessary for the evidence to show that additional disability is actually the result of such disease or injury or an aggravation of an existing disease or injury suffered as a result of VA hospitalization, medical or surgical treatment or examination, and not merely coincidental therewith.  38 C.F.R. § 3.358(c)(1).  The mere fact that aggravation occurred will not suffice to make the additional disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as the result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.358(c)(2).  When the proximate cause of the injury suffered was the Veteran's willful misconduct or failure to follow instructions, it will bar him (or her) from receipt of compensation hereunder except in the case of incompetent veterans.  38 C.F.R. § 3.358(c)(4). 

The Federal Circuit held that the term the "hospitalization," as used in the pre-1997 version of section 1151, "must mean something more than actions of the VA." Jackson v. Nicholson, 433 F.3d 822, 825 (Fed. Cir. 2005).  The Federal Circuit concluded that, although a causal connection is required for compensation under section 1151, "hospitalization" is not limited to actions by VA personnel.  Id.   

The Board notes, however, that the Federal Circuit made no reference to the supplementary information comments VA published addressing a request for clarification for injuries due to accident or errors caused by non-health care workers, such as police.  It was noted that VA found that, because non-health care workers generally would not be engaged in furnishing medical services under the authority of law that injuries due to the actions of non-health care workers were not within the scope of the rules.  See 69 Fed. Reg. 46,426, 46, 431 (Aug. 3, 2004). 

Construing the applicable law and regulations in the light most favorable to the Veteran, the Board concludes that the events and actions that occurred on February 23, 1990 are most appropriately considered under 38 U.S.C.A. § 1151.  See e.g., Jackson, supra; see also VAOGCPREC 7-97 (to the effect that prior to October 1, 1997, 38 U.S.C.A. § 1151 included the term "hospitalization" but effective October 1, 1997, it uses the term "hospital care").

As noted, the appellant filed his current claim seeking compensation benefits under 38 U.S.C.A. § 1151, for tendonitis of his hands and wrist, aggravation of service-connected mental disability, and cervical strain in November 1991, long before October 1, 1997.  Therefore, under the statute and the opinion of the General Counsel cited above, these claims must be adjudicated in accord with the earlier version of 38 U.S.C.A. § 1151  and the May 23, 1996, final regulation.  Thus, neither evidence of an unforeseen event nor evidence of VA negligence would be required in order for this claim to be granted. 

As for the merits of the appellant's claims under 38 U.S.C.A. § 1151, the law, as noted above, provides that compensation may be awarded in the same manner as if the additional disability or death is service connected.  The Court has consistently held that "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The requisite link between a current disability and injury or disease incurred as a result of VA treatment may be established, in the absence of medical evidence that does so, by evidence that symptomatology attributable to an injury or disease which was "noted" during VA treatment has continued from then to the present.  See e.g., Jones v. West, 12 Vet. App. 460, 463-4 (1999); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303(b) (2011). 

Thus, a claim for benefits under 38 U.S.C.A. § 1151 must be supported by medical evidence of additional disability that resulted from VA hospitalization or medical or surgical treatment.  See Jimison v. West, 13 Vet. App. 75, 77-78 (1999); see also Jackson v. Nicholson, supra.   Moreover, and also consistent with the service-connection analogy, since a section 1151 claim is a claim for disability compensation, a veteran is not only required to establish some type of injury/disability due to VA medical care, but "must still submit sufficient evidence of a causal nexus between that . . . event and his or her current disability . . . to be ultimately successful on the merits of the claim."  Wade v. West, 11 Vet. App. 302, 305 (1998). 

With regard to the medical evidence, a diagnosis or opinion by a health care professional is not conclusive, and is not entitled to absolute deference.  Indeed, the Court has provided guidance for weighing medical evidence.  The Court has held, for example, that in meeting our responsibility to weigh the credibility and probative value of the evidence, we may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

But, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999), and a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). 

The Board recognizes that a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, hand pain, and shortness of breath, the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Finally, the Board notes that, in a March 2012 supplemental statement of the case (SSOC), the RO said that the evidence showed that on February 23, 1990, the Veteran was reported as hallucinating, angry, and exhibiting hostile behavior.  While trying to leave the VAMC he was apprehended by VA security personnel and repeatedly hit himself against a truck door while muttering about "Satan and demons".  Leather restraints were used on him for three days.  Considering these factors, the RO held "the possibility of injury related to extreme symtoms stemming from [the Veteran's] schizophrenia and not willful misconduct".  The Board agrees and has no reason to doubt the RO's conclusion.  38 C.F.R. § 3.358(c)(4).

1.  Tendonitis to the Hands and Wrists. 

The Veteran asserts that he suffers tendonitis of his hands and wrists as a result incident that occurred on February 23, 1990 at the Temple VAMC.

As noted above, the medical evidence documents that there were no hand and wrist complaints prior to February 1990; however, that is not to say that there is no evidence of any hand and wrist disability prior to February 1990.  In this regard, the record shows that, in a May 1970 report, contusions on the left 3rd and 4th fingers were noted.  Accordingly, the record does establish the presence of some hand/finger disability prior to the scuffle with VAMC police in February 1990.  The question on appeal, therefore, is whether the scuffle with VAMC police on February 23, 1990 aggravated this pre-existing disability, or caused some additional disability. 

On review of the medical evidence of record, it is the Board's conclusion that the appellant has not presented competent medical evidence to support his claim for benefits pursuant to the provisions of 38 U.S.C.A. § 1151 that tendonitis of the hands and wrist resulted from a scuffle with VA security police in February 1990 at a VA medical facility.  Certainly, it must be acknowledged that the appellant's subjective complaints of hand and wrist pain began following the scuffle on February 23, 1990.  Nevertheless, the fact that one event followed another does not mean that the first caused the second.  More important, however, in order to establish entitlement to benefits under 38 U.S.C.A. § 1151, the evidence must show "additional disability" as a result of the treatment in question.  This, at bottom, is a medical determination, and the competent medical evidence of record fails to show any causal relationship between tendonitis of the hands and wrist and the events/treatment in question. 

As previously mentioned, those medical professionals who have treated the Veteran acknowledge the onset of his subjective complaints after his February 23, 1990 scuffle with VAMC police.  One VA examiner, in May 1999, even suggested a specific explanation to account for those complaints, i.e., tendonitis of the hands and wrist and, in October 2005, Dr. E.E. suggested that the Veteran's multiple joint pain "most likely may" be due to the February 1990 incident.

In evaluating the ultimate merit of this claim, the Board ascribes the greatest probative value to the medical opinion provided by the January 2012 VA examiner.  

Since the VA physician's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claims.  The Board emphasizes that the VA physician provided a valid medical analysis to the significant facts of this case in reaching her conclusion.  In other words, the VA physician did not only provide data and conclusions, but also provided a clear and reasoned analysis that the Court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

This VA physician not only reviewed and explained the previous medical evidence of record, but also presented a thorough and well-documented analysis in support of her conclusion.  In so doing, we do recognize that the January 2012 VA examiner, in her rationale, did not precisely state that there was additional disability incurred in the February 1990 incident.  Instead, the VA examiner noted that the Veteran said that officers who took him into custody bent his fingers back and made the handcuffs too tight resulting in tendonitis.  She said that tendonitis was a condition that healed with time and rest.  The VA physician further stated that tendonitis was not a permanent condition unless the cause was not treated.  

It could be posited that the physician left open an interpretation that she did not exclude an equal balance of probability as to causation of additional disability (to the right hand) secondary to the February 23, 1990 incident.  However, upon careful review of the entire context in which that statement was made, the Board believes it is clear that the physician ruled out any reasonable probability that additional disability resulted from the February 1990 hospitalization.  Among the phrases and statements which buttress this conclusion are "[t]his [V]eteran does not work and...he does not use his hands for labor and the strain applied to the hands is minimal to none", "x-rays were negative for any pathology" and she diagnosed "normal left hand" and "decreased range of motion right hand".  Therefore, the Board finds that the VA physician's inartful expression does not denote an equipoise in the medical evidence, and that the overall import of her opinion is unequivocally against the theory of the claim. 

As to the other physicians and physician assistant who reported the Veteran's onset of hand and wrist complaints after February 1990 that fact alone is of no meaningful consequence in the context of this claim.  Such statements merely relate a fact, the timing of the Veteran's complaints.  They do not identify any specific disability related to the February 23, 1990 incident.  Furthermore, as to those hand and wrist disabilities actually diagnosed, although the VA physician assistant, in May 1999, opined that the appellant had incurred any of these as a consequence of the incident on February 23, 1990 at the Temple VAMC, he provided no rationale for his opinion, and the Board finds that, given the scope and depth of the VA examiner's report and rationale as well as her higher level of training, her opinion carries more weight than that of the VA physician assistant.

As to the October 2005 opinion rendered by Dr. E.E., to the effect that the Veteran's multiple joint pain most likely may be related to the February 1990 incident, a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty and is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. at 180.  He does not provide an opinion that equates to the level of at least as likely as not.  Rather, he simply said that it "most likely may" be related to the February 1990 incident, which at most indicates the relationship is a possibility.  See e.g., 38 C.F.R. § 3.102 (service connection may not be predicated on a resort to speculation or remote possibility). Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by in- service events is insufficient to establish service connection). 

Nor did Dr. E.E. provide clinical evidence to support his beliefs, and his opinion, although doubtless sincerely rendered, is for that reason not accorded great weight by the Board.  See Bloom v. West, Black v. Brown, supra. 

The Board is persuaded that the VA examiner's opinion is most persuasive in that this physician reviewed all the Veteran's medical records and provided a rationale for her opinion.  See Prejean v. West. 

The only other items of evidence supporting the presence of a causal relationship between the incident of February 23, 1990 and any specific hand and wrist disability are the appellant's statements to that effect, on his own and through representatives.  He, however, has not shown that he possesses the technical competence to establish such an etiological relationship.  See Routen, Woehlaert, supra.

As discussed above, a claim based upon an assertion as to cause-and-effect relating to a particular disability requires competent medical evidence in order to be a meritorious claim.  The Court has reiterated this requirement many times, as in the cases cited above.  All that the Veteran has presented in this case are his assertions regarding the cause of his hand and wrist problems.  Such evidence, however, is not sufficient to establish entitlement to the claimed benefit.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not competent to establish, and therefore not probative of, a medical nexus"); Routen, supra.  

Conversely, the Board is well aware that we are not permitted to reach medical determinations without considering independent medical evidence to support our findings, and must cite to competent evidence of record to support our conclusions. See Rucker v. Brown, 10 Vet. App. at 74, citing Colvin v. Derwinski, 1 Vet. App. at 171, and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The medical events in this case have been extensively documented, as set forth above.  Clearly, the record is devoid of probative medical evidence sufficient to support the Veteran's contention that he incurred additional disability to his hands and wrists as a result of the February 1990 incident.  Accordingly, it is the Board's conclusion that the competent and probative evidence of record is against the appellant's claim for section 1151 benefits for tendonitis of the hands and wrists, as a result of VA treatment in February 1990. 

2.  Cervical Strain. 

The Veteran also asserts that he suffers from cervical strain as a result of the incident that occurred on February 23, 1990 at the Temple VAMC.

As noted above, the medical evidence documents that there were no neck complaints prior to February 1990.  The question on appeal, therefore, is whether the scuffle with VAMC police on February 23, 1990 caused some additional disability. 

On review of the medical evidence of record, it is the Board's conclusion that the appellant has not presented competent medical evidence to support his claim for benefits pursuant to the provisions of 38 U.S.C.A. § 1151 that cervical strain resulted from a scuffle with VA security police in February 1990 at a VA medical facility.  Certainly, it must be acknowledged that the appellant's subjective complaints of neck pain began in 1995, following the scuffle on February 23, 1990.  Nevertheless, the fact that one event followed another does not mean that the first caused the second.  More important, however, in order to establish entitlement to benefits under 38 U.S.C.A. § 1151, the evidence must show "additional disability" as a result of the treatment in question.  This is a medical determination, and the competent medical evidence of record fails to show any causal relationship between cervical strain and the events/treatment in question. 

As previously mentioned, those medical professionals who have treated the Veteran acknowledge the onset of his subjective complaints after his February 23, 1990 scuffle with VAMC police.  Cervical strain was diagnosed by a VA physician assistant examiner in May 1999 and, in October 2005, Dr. E.E. suggested that the Veteran's multiple joint pain "most likely...may" be due to the February 1990 incident.

But, in evaluating the ultimate merit of this claim, the Board ascribes the greatest probative value to the medical opinion provided by the January 2012 VA examiner.  This physician not only reviewed and explained the previous medical evidence of record, but also presented a thorough and well-documented analysis in support of her conclusion.  In so doing, we do recognize that the January 2012 VA examiner, in her rationale, did not precisely state that there was additional disability incurred in the February 1990 incident.  Instead, the VA examiner explained that the Veteran did not have cervical strain but did have degenerative disc disease with HNP of the cervical spine that was causing his discomfort.

It could be posited that the physician left open an interpretation that she did not exclude an equal balance of probability as to causation of additional disability secondary to the February 23, 1990 incident.  However, upon careful review of the entire context in which that statement was made, the Board believes it is clear that the physician ruled out any reasonable probability that additional disability resulted from the February 1990 incident.  Among the phrases and statements which buttress this conclusion are "[h]e did not have the degenerative changes back in 1992 as seen by a normal cervical spine x-ray without signs of degenerative changes", "[s]ince 1992 and now he developed this pathology which is seen in many people in his age group", and "[h]e did not have any cervical muscle tension" on current examination.  Therefore, the Board finds that the VA physician's inartful expression does not denote equipoise in the medical evidence, and that the overall import of her opinion is unequivocally against the theory of the claim. 

As to the other physicians and physician assistant who reported the Veteran's onset of neck complaints after February 1990, that fact alone is of no meaningful consequence in the context of this claim.  Such statements merely relate a fact, the timing of the Veteran's complaints.  They do not identify any specific disability related to the February 23, 1990 incident.  Furthermore, as to those cervical spine disabilities actually diagnosed, the record contains no indication that any medical professional is of the opinion that the Veteran had incurred any of these as a consequence of the incident on February 23, 1990 at the Temple VAMC, or that any which existed prior to February 23, 1990 were made worse by VA treatment.  

As to the October 2005 opinion of Dr. E.E., who said that the Veteran's multiple joint pain most likely may be due to the incident in February 1990, the Board finds that this physician did not clearly attribute the Veteran's degenerative disc disease of the cervical spine to the incident in February 1990.  Rather, he simply said that it "most likely may" be related to the February 1990 incident.  But see e.g., 38 C.F.R. § 3.102 (service connection may not be predicated on a resort to speculation or remote possibility). Obert v. Brown, 5 Vet. App. at 33; Stegman v. Derwinski, 3 Vet. App. at 230. 

Nor did Dr. E.E. provide clinical evidence to support his beliefs, and his opinion, although doubtless sincerely rendered, is for that reason not accorded great weight by the Board.  See Bloom v. West, Black v. Brown, supra. 

The only items of evidence supporting the presence of a causal relationship between the incident of February 23, 1990 and any specific cervical spine disability are the appellant's statements to that effect, on his own and through representatives.  He, however, has not shown that he possesses the technical competence to establish such an etiological relationship.  See Woehlaert, Routen, supra.

As discussed above, a claim based upon an assertion as to cause-and-effect relating to a particular disability requires competent medical evidence in order to be a meritorious claim.  See Bostain v. West, 11 Vet. App. at 124.  

The medical events in this case have been extensively documented, as set forth above.  Clearly, the record is devoid of probative medical evidence sufficient to support the Veteran's contention that he incurred additional disability to his cervical spine as a result of the February 1990 incident.  Accordingly, it is the Board's conclusion that the competent and probative evidence of record is against the Veteran's claim for section 1151 benefits for cervical strain, as a result of VA treatment in February 1990. 




3.  Chipped Teeth. 

The Veteran also asserts that he suffers from chipped teeth as a result of the incident that occurred on February 23, 1990 at the Temple VAMC.

The medical evidence documents that there were no chipped teeth complaints prior to February 1990.  The question on appeal, therefore, is whether the scuffle with VAMC police on February 23, 1990 caused some additional disability. 

On review of the medical evidence of record, it is the Board's conclusion that the appellant has presented competent medical evidence to support his claim for benefits pursuant to the provisions of 38 U.S.C.A. § 1151 that trauma to tooth #9 resulted from a scuffle with VA security police in February 1990 at a VA medical facility.  The Temple VAMC medical records clearly demonstrate that, on March 2, 1990, the Veteran was reported to have a chipped tooth and referred to a dentist.  The records further show that he was treated by a dentist on March 6, 1990 who noted that the Veteran had a rough edge on tooth #9 that was polished.  The discharge summary for the Veteran's February to March 1990 VAMC hospitalization states that the dental service was consulted for "chipped tooth secondary to altercation with transfer to STU".  

In order to establish entitlement to benefits under 38 U.S.C.A. § 1151, the evidence must show "additional disability" as a result of the treatment in question.  This, at bottom, is a medical determination.  Giving the Veteran the benefit of the doubt, the competent medical evidence of record shows a causal relationship between trauma to tooth #9 and the events/treatment in question.  Accordingly, the Board concludes that the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151 for trauma to tooth #9 (claimed as chipped teeth) must be granted.  38 U.S.C.A. § 5107(b).

4.  Aggravation of a Service-Connected Mental Disability

The record reflects that the Veteran filed an initial claim for service connection for a psychiatric disorder in June 1973 that was denied by the RO in an unappealed July 1973 rating decision and subsequent rating decisions.  The record further reflects that, in April 1978 and November 1994 decisions, the Board denied the Veteran's request to reopen his claim for service connection for a psychiatric disorder.  

On March 3, 1995, the RO received the Veteran's request to reopen his previously denied claim for service connection for a psychiatric disorder.  Upon review of additional medical evidence, in January 1996, the RO granted service connection for paranoid schizophrenia, and awarded a 100 percent disability rating (the maximum available disability rating) effective from March 3, 1995.  As noted above, in a February 1998 decision, the Board denied the Veteran's claim for an effective date earlier than March 3, 1995, for the award of VA disability compensation based on service-connected paranoid schizophrenia.  In a July 1999 Memorandum Decision, the Court affirmed the Board's decision.  The Veteran did not appeal the Court's decision to the United States Court of Appeals for the Federal Circuit and the decision is final.

The Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151 for aggravation of service-connected mental disability is thus moot as service connection for paranoid schizophrenia was not in effect at the time of the February 1990 incident at the VAMC.  Service connection for paranoid schizophrenia was effectuated nearly five years after the February 1990 incident.  Moreover, when the RO granted service connection for paranoid schizophrenia, he was awarded the maximum allowable disability rating for his psychiatric disorder.  Even assuming, arguendo, that the Veteran could prove that his paranoid schizophrenia was worsened by the events of February 23, 1990, his claim would still fail because he was not service-connected for a psychiatric disorder at the time of that incident.  As he did not have a service-connected psychiatric disorder at the time of the February 1990 incident, his claim for compensation pursuant to 38 U.S.C.A. § 1151 for aggravation of a service-connected mental disability fails. 

Summary

Compensation is not warranted for tendonitis of the hands and wrists, cervical strain, and aggravation of service-connected psychiatric disability claimed by the appellant as due to VA treatment in February 1990, because the weight of the credible and probative evidence preponderates against a grant of these benefits under 38 U.S.C.A. § 1151.  In reaching this conclusion, the Board has considered the applicability of our longstanding reasonable-doubt/benefit-of-the-doubt doctrine.  We are sympathetic with the Veteran's hand and wrist, neck, and psychiatric problems, and understand his concerns, but the competent medical evidence of record does not place his claims in relative equipoise.  As the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57.

The Board further finds that a grant of benefits under 38 U.S.C.A. § 1151 for trauma to tooth #9 (claimed as chipped teeth) is warranted and the Veteran's claim is granted.  The benefit of the doubt has been resolved in his favor to this limited extent.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Compensation under the provision of 38 U.S.C.A. § 1151 for tendonitis to the hands and wrists is denied. 

Compensation under the provision of 38 U.S.C.A. § 1151 for cervical strain is denied. 

Compensation under the provision of 38 U.S.C.A. § 1151 for trauma to tooth # 9 (claimed as chipped teeth) is granted. 

The claim for compensation under the provision of 38 U.S.C.A. § 1151 for aggravation of a service-connected mental disability is dismissed.


	(CONTINUED ON NEXT PAGE)



REMAND

The Veteran maintains that his service-connected left knee disabilities caused his currently claimed right ankle and left hip disorders.  Service connection is currently in effect for residuals of a left knee injury, evaluated as 20 percent disabling since 1978, traumatic arthritis of the left knee, evaluated as 10 percent disabling since 2001, and a postoperative left knee scar associated with residuals of the left knee injury, evaluated as 10 percent disabling since 2012.

Private treatment records from J.L.S., M.D., an orthopedist, dated in September 2003, indicate that the Veteran has left hip arthritis and arthritis changes in the left ankle.

In September 2010, a VA examiner diagnosed bilateral ankle strain, mild with left ankle and very minor with the right ankle and left hip strain.   The VA examiner opined that the Veteran had an antalgic gait due to his left knee that likely caused left ankle strain, but less likely than not caused right ankle strain as there was no relational joint stress in the gait cycle on the right ankle.  The VA examiner noted that the Veteran's left hip pain was diffuse, anterior, posterior, and lateral aspects.  The physician opined that the Veteran's service-connected left knee disability less likely than not contributed to the Veteran's left hip pain strain as there was no lateralizing support for transference of strain from the left knee upward with upward radiation to the hip.

But, in support of his claim, the Veteran points to an April 21, 2011 signed statement from Dr. Jack Seaquist, the orthopedist, indicating that the Veteran had bilateral hip arthritis and pain and right ankle pain with calcification at the insertion of the Achilles.  According to Dr. J.S., it was "reasonable that the biomechanics of [the Veteran's] left knee injury would be causing him increased stress on both his hips and knees, and may be increasing the degree of pain and inability to function from these areas".

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Therefore, the Board is of the opinion that the Veteran should be afforded a new VA examination performed by a physician to determine the etiology of any right ankle and left hip disorder found to be present, including whether any diagnosed right ankle and left hip disorder is due to service-connected left knee disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA orthopedic examination performed by a physician (preferably by a physician who has not previously evaluated him) to determine the nature and etiology of his current right ankle and left hip disorders.  The claims files should be made available to the examiner in connection with the examination.  All indicated tests and studies should be performed and all clinical findings should be reported in detail. 

For any right ankle or left hip disability found to include osteoarthritis, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  

If not, the examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that any right ankle or left hip disability is proximately due to or the result of service-connected residuals of a left knee injury and arthritis.  

If not, is it at least as likely as not aggravated by the service-connected residuals of a left knee injury and arthritis?  If aggravated, what permanent, measurable increase in current right ankle and/or left hip pathology is attributable to the service-connected residuals of a left knee injury and left knee arthritis?  In rendering an opinion, the examiner is particularly requested to address the opinions rendered by Dr. Jack Seaquist on April 21, 2011 and the September 2010 VA examiner, discussed supra.  All opinions and conclusions expressed must be supported by a complete rationale in a report. 

2.  After completion of the above, the RO/AMC should review the expanded record and determine if any of the benefits sought can be granted.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011)

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


